Citation Nr: 1636821	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  04-16 43	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to March 1977. 

This matter is before the Board of Veterans' Appeal (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal was previously before the Board in May 2013.  The appeal was remanded for additional development.  The requested development was substantially complied with however; the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a July 2014 Statement in Support of Claim indicating that he attached for submission a July 2014 VCAA Response Notice, a May 2014 medical certificate from Dr. T., a July 2014 medical certificate from Dr. E., a July 2014 prescription from Dr. D.G., a July 2014 ECG mount from Dela Salle University Medical Center, and a March 2014 medical certificate from Dr. C.S.  However, none of these documents appear to be associated with the Veteran's electronic claims file.   

The Board notes the Veteran's claims file does contain a letter from Dr. C.S.; however, it is dated June 2013 not March 2014.  Additionally, the Board notes an April 2015 rating decision lists the above medical evidence as evidence it considered.  However, the rating decision does not specifically reference any of the above medical documents as to provide an indication of what disabilities these documents reference.  Thus, the Board is unable to determine if the above referenced medical certificates are relevant to the appeal at issue without reviewing them.  Therefore, the Veteran's claim must be remanded in order to obtain the above referenced documents submitted by him.      

The record includes the report of a July 2015 VA skin disease examination that was added to the record after the last supplemental statement of the case (SSOC) was issued in February 2014.  38 C.F.R. § 19.37 (2015) requires the issuance of an SSOC because the evidence is new and relevant to the issue on appeal.  

The Board also notes that in the February 2014 SSOC the RO appeared to deny an increased rating under Diagnostic Code 7806 because systemic therapy must consist of corticosteroids or other immunosuppressive drugs.  In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  On remand, the AMC/RO must consider the correct standard.  

Accordingly, the case is REMANDED for the following action:

1.  Take all steps necessary to obtain and associate with the Veteran's electronic claims file the following: 

a.  July 2014 VCAA Response Notice;

b.  May 2014 medical certificate from Dr. T.;

c.  July 2014 medical certificate from Dr. E.; 

d.  July 2014 prescription from Dr. D.G.;

e.  July 2014 ECG mount from Dela Salle University Medical Center; and

f.  March 2014 medical certificate from Dr. C.S.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, with consideration of all evidence added to the record since the February 2014 SSOC and the recent interpretation of DC 7806.  If the benefit sought on appeal is not granted, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




